UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 Form 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended November 30, 2014 or []TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 333-197756 BEMAX INC. (Exact name of registrant as specified in its charter) Nevada 46-554081 (State or other jurisdiction of Organization) (IRS Employer Identification Number) 26 Wellsley Lane Dallas, GA 30132 Tel: (770) 401-1809 (Address and telephone number of principal executive office) N/A (Former name, former address and former fiscal year, if changed since last report) 1 Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) /of the Exchange Act during the past 12 months (or for such shorter period that the registrant was require to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer [ ]Accelerated filer [ ]Non-accelerated filer [ ]Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [ x ] No [ ] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Check whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.[ ] Yes [ ] No APPLICABLE ONLY TO CORPORATE ISSUERS: 5,175,000 common shares issued and outstanding as of November 30, 2014 2 TABLE OF CONTENTS PART I – FINANCIAL INFORMATION 4 Item 1. Financial Statements Balance Sheets (audited) 5 Statements of Operations (unaudited) 6 Statements of Cash Flows (unaudited) 7 Statements of Stockholder’s Equity 8 Notes to the Financial Statements 9 PART II – OTHER INFORMATION Item 1. Legal Proceedings: 11 Item 2. Unregistered Sales Of Equity Securities 11 Item 3.
